Citation Nr: 1729247	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  08-33 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.

 2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to November 1979 and from March 2003 to October 2004 with additional service in the Army Reserves.

This case comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded the issues on the title page for further development in September 2016.  The Agency of Original Jurisdiction (AOJ) complied with the Board's remand instructions.  


FINDINGS OF FACT

1.  A left ankle disability is not attributable to service and is not caused or aggravated by a service-connected disease or injury.

2.  A cervical spine disability is not attributable to service and is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left ankle disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).

2.  The criteria for establishing service connection for a cervical spine disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  The RO provided the required notice in a letter sent to the claimant in February 2007.

In a September 2016 remand, the Board directed VA to obtain additional opinions.  VA obtained additional opinions in November 2016.  The examination report shows that the November 2016 VA examiner reviewed the record on appeal, considered the detailed medical history from the claimant, and provided opinions as to the origins of his disabilities based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  The Board finds that the directives of the September 2016 remand are addressed by the November 2016 VA opinions and these opinions are adequate for adjudication purposes.  

The Board also directed the AOJ to obtain the Veteran's VA treatment records from August 2015 to the present; VA medical records were associated with the claims file from the Shreveport and Dallas VA Medical Centers.  The Board finds that there has been substantial compliance with the September 2016 remand directives. See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  

Law and Regulations

Veterans are entitled to VA disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  
To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered a chronic disease, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Except for defects, infirmities or disorders noted on an entrance examination, every veteran is generally presumed to have been in sound condition when examined, accepted and enrolled for service.  See 38 U.S.C.A. § 1111 (2016).  

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection - Left Ankle 

The Veteran seeks to establish entitlement to service connection for a left ankle disability, to include as secondary to his service-connected lumbar spine disability.  The Veteran filed a claim for a left ankle condition, secondary to his service connected lumbar spine disability in a December 2006 statement.

The RO denied service connection in a March 2008 rating decision, noting service treatment records showed no treatment for this claimed disability and that a February 2008 VA examination found no relationship between the Veteran's service-connected lumbar spine disability and a left ankle sprain.  VA imaging results of the left ankle dated February 2008 showed no fractures/dislocations; the mortise was within normal limits; no bony spurs; tiny left Achilles insertion calcification.

The Veteran filed a Notice of Disagreement with this decision in April 2008, and he continued his assertions that his left ankle disability was secondary to his service-connected lumbar spine disability.  The Veteran filed a VA Form 9, Substantive Appeal, asserting that he was treated for a left ankle disability within one year of discharge, which the Board interprets as a claim for service connection based on direct incurrence of injury or disease.  The Board notes that the record of evidence does not indicate the Veteran manifested arthritis of the left ankle in service or within one year of discharge. 

In a September 2016 remand, the Board found an April 2016 VA inadequate for adjudication purposes.  After examining the Veteran, the April 2016 examiner identified no current disability of the left ankle.  Because there was no current left ankle disability, the examiner concluded no current disability was caused or aggravated by a service-connected lower back injury.  The Board noted the VA examiner's opinion on the left ankle claim did not acknowledge the February 2008 VA examiner's diagnosis of a mild chronic sprain of the left ankle.  The Veteran may be legally eligible for service connection for a disability which existed at any time during the pendency of the claim, even if that disability resolves before the appeal is decided. 

Thereafter, the AOJ obtained an additional opinion in November 2016.  The examiner noted that service treatment records did not indicate the presence of a left ankle disability in service and that the imaging results of the left ankle in February 2008 show an age-related condition, specifically, calcification and enthesophyte changes of the Achilles tendon.  The examiner noted that the imaging results from February 2008 and April 2016 indicate normal alignment of regional bones, normal joint spaces, and normal periarticular soft tissues; suggesting no indication of an ankle disability or strain.  The examiner opined that the majority of the evidence reviewed does not suggest a nexus between the Veteran's left ankle sprain in February 2008 and his military service.  

The examiner also opined that it was less likely than not that the Veteran's left ankle disability was caused or aggravated (increased beyond the normal progression of the disease) by his service-connected lumbar spine disability.  
The November 2016 examiner provided rationale in support of his opinion, noting the ankle is a separate entity and that he was unable to locate peer-reviewed articles to support/suggest the concept that low back degenerative joint disease results in left ankle disability where there is no leg length discrepancy.  The examiner also noted that since calcification and enthesophyte changes of the Achilles tendon are an age-related condition and this age-related change is not a disability, the examiner opined that there was no evidence of aggravation beyond normal progression by the Veteran's lumbar spine disability.

The Board finds the November 2016 VA examiner considered the Veteran's reports of in-service symptomatology and the service treatment and post-service record.  The examiner provided a reasoned medical explanation for his findings on examination and his opinion regarding the etiology of the Veteran's claimed left ankle disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board acknowledges that the Veteran asserts that he has a left ankle disability that is due to his lumbar spine disability or that was incurred in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of left ankle pathology, to include whether it is related to in-service injury or disease, falls outside the realm of common knowledge of a lay person.  

To the extent that there are lay statements asserting that the Veteran has a left ankle disability related to an in-service injury, the Board finds that the Veteran may be able to competently report his observable symptoms and what treating personnel inform him regarding his medical condition.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In this regard, while the Veteran may be able to competently report his symptoms and what treating personnel inform him regarding his medical condition, any opinion regarding whether his diagnosed calcification and enthesophyte changes of the Achilles tendon is related to his military service requires medical expertise that the claimant has not demonstrated because diseases can have many causes.  

The Board finds that the claimant is not competent to establish that calcification and enthesophyte changes of the Achilles tendon were caused by in-service injury, as the etiology is a complex matter outside the knowledge of lay persons.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  

While the Veteran asserts that his left ankle disability is related to service, the most probative evidence regarding in-service incurrence, the service treatment record, does not show the Veteran manifested a left ankle disability, to include strain, sprain, or arthritis of the left ankle in service.  Specifically, there were no complaints of or treatment for left ankle disease or injury and no left ankle disorder was noted on separation from active duty.  Further, a nexus between his period of service or a service-connected disability and the current disability has not been established.  The November 2016 VA examiner's opinion that the Veteran did not manifest a left ankle disability in service and that this disease process is not due to service or his service-connected lumbar spine disability weigh against finding a causal relationship between the present disability and a service-connected disability or a disease or injury incurred in service.  

Accordingly, as the preponderance of the evidence is against the claim, service connection is not warranted for a left ankle disability on any basis.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection - Cervical Spine 

The Veteran seeks to establish entitlement to service connection for a cervical spine disability, to include as secondary to his service-connected lumbar spine disability.

The Veteran filed a claim for a cervical spine disability, secondary to his service connected lumbar spine disability in an August 2007 Report of Contact.  
The Board notes that the Veteran associated a headache disorder with his cervical spine claim; service connection for a headache disorder was granted in an August 2012 rating decision.

The RO denied service connection for a cervical spine disability in a March 2008 rating decision, noting service treatment records showed no treatment for the claimed disability and that a February 2008 VA examination found no relationship between the Veteran's service-connected lumbar spine disability and a cervical spine disability.  VA imaging results of the cervical spine dated February 2008 showed no compressions; discs are maintained; decreased lordosis; paraspinal soft tissues within normal limits.

The Veteran filed a Notice of Disagreement with this decision in April 2008 where he asserted that he was service connected for an "upper" back disability due to an injury in service where he fell from a telephone pole.  The Veteran filed a VA Form 9, Substantive Appeal, asserting service connection for a cervical strain secondary to degenerative disc disease (of the lumbar spine).  

In a September 2016 remand, the Board found an April 2016 VA inadequate for adjudication purposes.  

The April 2016 VA examiner provided an opinion on the issue of service connection for a cervical spine disability, noting the Veteran had "a pre-existing cervical spine condition prior to his second period of active duty service [and] there was no aggravation beyond its natural progression with imaging studies."  The examiner's statement indicating the presence of a cervical spine disability which predated the Veteran's second period of active duty service potentially implicated the presumption of soundness.  The presumption applies to this case because records corresponding to the Veteran's second period of active duty service (March 2003 to October 2004) do not include an entrance examination.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  

Thereafter, the AOJ obtained an opinion in November 2016 as to whether any current cervical spine disability pre-existed service and, if it did, whether there is strong, unequivocal evidence establishing that this disorder was not aggravated by service.

The November 2016 examiner noted that there was not unequivocal evidence that the Veteran's cervical spine disability existed prior to his last period of active service.  The November 2016 examiner opined that the Veteran's cervical spine disability was less likely than not that caused or aggravated by active duty service.  

The examiner opined that there was no evidence to substantiate that the Veteran's cervical spine disorder existed prior to entry into service based on normal sequential examinations and imaging findings prior to February 2009. The examiner noted that the imaging results from June 2004 (in-service) showed cervicothoracic relationship was normal, bones were intact, paraspinal soft tissue shadows are normal, suggesting no aggravation during military service.  The examiner provided an opinion that the Veteran's cervical spine disability began on or after February 2009.  The November 2016 examiner noted in support of this opinion that a February 2008 x-ray of the cervical spine showed no abnormal findings.  The examiner noted a December 2009 showed mild attenuation of the left foramina seen at C3-C4 and C4-C5, otherwise unremarkable cervical spine examination, suggesting degenerative changes began on or around February 2009.  

The VA examiner also noted intercurrent injury to the Veteran's cervical spine, citing to VA treatment records dated March 2012 that show the Veteran was receiving epidural steroid injections to treat an injury three months prior that was related to his private employment.  

The Board finds that the November 2016 VA opinion addresses whether a cervical spine disability was incurred in or aggravated by service, as the examiner's opinion essentially finds that a cervical spine disability was not manifest until approximately 2009.  This opinion addresses and weighs against the assertion that cervical disability pre-existed service and was aggravated therein, or that a cervical disability was incurred in service, or that arthritis of the cervical spine manifested to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.303, 3.306, 3.309 (2016).  

The examiner's opinion that the Veteran's cervical spine disability is potentially due to intercurrent, post-service injury also weighs against finding a causal relationship between the present disability and a service-connected disability or a disease or injury incurred in service.  38 C.F.R. §§ 3.303, 3.310 (2016).

The Board finds the November 2016 VA examiner considered the Veteran's reports of in-service symptomatology and the service treatment and post-service record.  The examiner provided a reasoned medical explanation for his findings on examination and his opinion regarding the etiology of the Veteran's cervical spine disability.  The Board acknowledges that the Veteran asserts that he has a cervical spine disability that is due to his lumbar spine disability or that was incurred in service.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of cervical spine pathology, to include whether it is related to in-service injury or disease, falls outside the realm of common knowledge of a lay person.  

To the extent that there are lay statements asserting that the Veteran has a cervical spine disability related to an in-service injury, the Board finds that the Veteran may be able to competently report his observable symptoms and what treating personnel inform him regarding his medical condition.  

In this regard, while the Veteran may be able to competently report his symptoms and what treating personnel inform him regarding his medical condition, any opinion regarding whether claimed cervical spine disability is related to his military service requires medical expertise that the claimant has not demonstrated because diseases can have many causes.  The Board finds that the claimant is not competent to establish that his cervical spine pathology was caused by in-service injury, as etiology is a complex matter outside the knowledge of lay persons.  

While the Veteran asserts that his cervical spine disability is related to service, the most probative evidence regarding in-service incurrence, the service treatment record, does not show the Veteran manifested a cervical spine disability, to include strain, sprain, or arthritis of the cervical spine in service.  Specifically, there were no complaints of or treatment for cervical spine disease or injury and no cervical spine disorder was noted on separation from active duty.  Imaging results in June 2004 specifically show the Veteran did not manifest cervical spine pathology in-service and imaging results dated February 2008 show no evidence of cervical spine degenerative joint or disc disease.  

A nexus between his period of service or a service-connected disability and the current disability has not been established.  The November 2016 VA examiner's opinion that the Veteran did not manifest a cervical spine disability prior to active duty, in service, or within one year of discharge does not support the Veteran's contention that he incurred a cervical spine disability, either as a result of disease or injury, or as a result of in-service aggravation of pre-existing cervical spine disability.  

Accordingly, as the preponderance of the evidence is against the claim, service connection is not warranted for a cervical spine disability on any basis.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

CONCLUSION

The Board acknowledges and appreciates the Veteran's years of honorable service to this country.  This decision denying service connection is in no way meant to diminish that service.  Unfortunately, however, as the preponderance of the evidence is against the claims, the claims cannot be granted.

ORDER

Service connection for a left ankle disability, to include as secondary to a service-connected disability is denied.

Service connection for a cervical spine disability, to include as secondary to a service-connected disability is denied.


____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


